IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :             No. 2748 Disciplinary Docket No 3
                                :
                Petitioner      :             Board File Nos. C3-19-801; C3-19-902;
                                :             C3-19-942; C3-20-7; C3-20-221;
           v.                   :             C3-20-229; C3-20-379; and C3-20-485
                                :
SEAN ANDREW POTTER,             :             Attorney Registration No. 92102
                                :
                Respondent      :             (Perry County)


                                         ORDER


PER CURIAM
       AND NOW, this 13th day of October, 2020, in the absence of a response to this

Court’s Rule to Show Cause why Respondent should not be placed on temporary

suspension, the Rule is made absolute, and it is provided that:

       1. Respondent is placed on temporary suspension until further definitive action by

this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217; and

       3. The President Judge of the Court of Common Pleas of Perry County shall enter

such orders as may be necessary to protect the rights of Respondent’s clients or fiduciary

entities with which he is involved, see Pa.R.D.E. 217(g).

       Respondent’s rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6), are specifically preserved.

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.